Tilghman C. J.
after stating the facts, and remarking that although the records were very imperfect, he thought it sufficiently appeared that the proceedings in 1808, were connected with those of 1804, either as an appeal from the judgment in 1804, or a revival of the suit in a new form, proceeded as follows:
This is one of those extraordinary cases arising out of the extraordinary situation into which the world has been thrown by the French revolution.
If the confession of judgment by the plaintiff had been voluntary, it would have lain on him to show that the 3000 dollars were justly due from the defendant to Richardson, or the persons for whom he acted, or that they had a lien on the goods of the defendant to that amount. But the confession of judgment was beyond all doubt extorted from the. plaintiff by duress, and he did not yield to fears of which a man of reasonable firmness need be ashamed. The material fact on which this case turns is, whether the transactions between the plaintiff and Richardson, were on any private account of the plaintiff, or solely on account of the defendant. That was submitted to the jury, and we must now take for *450granted that the proceedings at the Cape against the plaintiff, weve m consequence df his having received possession of the defendant’s goods, from Suckley and Co. I take the law to be as laid down by Heineccius, Turnbull’s Heinec. c. 13. p. 269, 270, and by Erskine in his Institutes, 2 Ersk. Inst. 534, that damages incurred, by the agent in the course of the management of the principal’s affairs, or in consequence of such management, are to be borne by the principal. It is objected that at the time when judgment was rendered against the plaintiff, he was no longer an agent, having long before made up his accounts, and transmitted the balance to the . defendant. But this objection has no weight, if the judgment was but the consummation of the proceedings which were commenced during the agency. As such I view them, and I make no doubt but they were so considered by the jury. It is objected again, that no man is safe if he is to be responsible to an unknown amount, for any sums which his agent may consent to pay, in consequence óf threats of unprincipled tyrants in foreign countries. Extreme cases may be supposed, which it will be time enough to decide when they occur. I beg it to be understood, that I give no opinion on a case where an agent should consent to pay a sum, far exceeding the amount of the property in his hands. That is not the present case, for the property of the defendant, in the hands of the plaintiff in 1804, was estimated at 3000 dollars. The cases cited by the defendant show, that if the agent on a journey on business of his principal, is robbed of his own money, the principal is not answerable. I agree to it, because the carrying of his own money was not necessarily connected with the business of his principal. So if he receives a wound., the principal is not bound to pay the expenses of his cure, because it is a personal risk which the agent takes upon himself. One of the1 defendant’s cases was, that where the agent’s horse was taken lame, the principal was not answerable. That I thiiyk would depend upon the agreement of the parties. If A undertakes, for a certain sum, to carry a letter for B, to a certain place, A must find his own horse, and B is not answerable for any injury which may befall the horse in the course of the journey. But if B is to find the horse, he is responsible for the damage. In the case before us, the plaintiff has suffered damage without his own fault, on account of his agency, and the jury have indemnified him to an amount, *451very little if at all exceeding the property in his hands, with interest and costs. I am of opinion, that the verdict- should not be set aside.
Yeates J.
Several legal exceptions against the plaintiff’s recovery in this suit, were taken by the defendant’s counsel in the course of the trial, which have been relinquished upon the argument on the motion for a new trial. It is now contended that the payment made by D'Arcy to Thomas Richardson, was voluntary, and unconnected with the agency under Mr. Lyle, and that were it otherwise, the defendant as principal, is not responsible to the plaintiff for injuries done by a despot to him as a special agent, after the determination of his authority.
The cause was put to the jury to decide, whether the conduct of the plaintiff as agent of the defendant was correct, and whether the payment of the 3000 dollars under the sentence of the Court of Hayti, was extorted under colour of law from him for acts done by him during his agency. The jurors by their verdict, have established the affirmative of both questions, and I was' far from being dissatisfied therewith: I feel no diposition to disturb their decision.
I see no. reason whatever for retracting the opinion I had formed on the trial, that where a factor has acted faithfully and prudently within the scope of his authority, he is entitled to protection from his constituent, and compensation for compulsory payments exacted against him under the form of law, for the transactions of his agency. The flagitious conduct of Christophe, President of Hayti, compelled the litigant parties under his savage power, into a trial by bat-tie, in order to decide their civil rights. He influenced the civil tribunal of the first district of the province of the North, sitting at the Cape, “ to set aside a former judgment rendered “ by the tribunal of commerce, and of their own Court, and “ to condemn D'Arcy,” according to the language of the sentence, “ to pay to Thomas Richardson 3000 dollars, for so “ much he had engaged to him to pay for Suckley and Co. “ for merchandize, which the latter had delivered to him as “ belonging to James Lyle, whom the*said D'Arcy repre- “ sented, for which the tribunal do reserve to Z)’ Arcy his “ rights, chat he may prosecute the same, if he thinks proper, a¿ inst the said Lyle or Suckley,” See.
*452The defendant appointed the plaintiff his attorney, to set-tie and collect a debt in a barbarous foreign country. The plaintiff has transacted that business with fidelity and care, and remitted, the proceeds to his principal. He risked his life in defence of the interests of his constituent, under the imperious mandate of a capricious tyrant, holding the reins of government. He has since been compelled by a mockery of justice, to pay his own monies for acts lawfully done in the faithful discharge of his duties as an agent; and I have no difficulty in saying, that of two innocent-persons, the principal and not the agent should sustain the loss.
In Leate v. Turkey Company Merchants, Toth. 105, it was decreed, that if a consul beyond sea hath power, and do levy goods upon a private merchant, the company must bear the loss, if the factor could not prevent the act of the consul. The decree is founded in the highest justice, and its reason peculiarly applies to the present case. D’Arcy was doomed by the cruel order of an inexorable tyrant, either to pay the 3000 dollars, or in his hated presence to fight his antagonist until one of them should fall.
Upon the whole, I am of opinion that the motion for the new trial be denied.
Brackenridge J.
Whatever conditional stipulation it might have been necessary for D’Arcy, the agent of Lyle, to have made, provided that stipulation was not so much against the interest of Lyle, as to come under the denomination of an unreasonable stipulation, and to constitute a mal-agency respecting the subject of the agency, Lyle the principal, must have been bound by it. The giving bond to produce the power of attorney, in order to receive the goods of Lyle, out of the hands of Suckley, which would seem to have been detained under the claim of Richardson, might be deemed prudent; and had the power of attorney not have been produced, owing to no fault of D’Arcy, but to accident, or the impossibility of getting it in time, Lyle might be considered as bound to pay the bond, as the goods had been disposed of for his benefit. But the power of attorney was received, and the bond satisfied; and we hear no more of this. It is on an entire new ground, that a claim was advanced by Richardson against D’Arcy as the agent of Lyle. It is that of an agreement or stipulation by him, (D’Arcy) that in consideration *453of haying obtained a delivery of the goods of Lyle, he would pav_the debt due bv Snr.Meu. and in whose possession the goods of Lyleitféfe, a debt due and owing from Suckley to himfRichardsozú-as agent for a house in Charleston. Had he made such agreement, and it should turn out that this debt was beyond the value of the goods received for the use of Lyle, it would be an unfaithful, being an improvident agency; and he would not be considered as entitled to recover from Lyle, more than the value of the goods which he had received, and the money arising from the sale of which had come to the hands of Lyle. But D'Arcy admits that he had made no such, agreement, or stipulation whatever, on behalf of Lyle, in order to receive his goods, or to have them delivered to him. How then can he claim against Lyle?
It is alleged to be on the ground, that Richardson had compelled him from a fear of life to acknowledge such agreement. It was on the allegation of Richardson, that Christophe, the master of the gang, interfered, and compelled D'Arcy to acknowledge such agreement. He compelled him to come into a court of his, who had given judgment to the contrary, and confess such agreement; in other words, to retract a denial of such agreement, and give his court colour for reversing the judgment before given. This cannot be distinguished from a compulsion without colour, to retract a denial, and confess an agreement. It is the same thing as if Richardson and Christophc, out of doors, had compelled through a fear of life D'Arcy, not only to pay money, but to acknowledge that he had agreed to pay it. A common carrier has carried the money of B, to pay C. He is met by a gentlemanly footpad, who says that the money is his so carrying to C. It is denied by A, who is suffered to go on. But on his return, he is again accosted by the same footpad, who alleges that he agreed to pay him that sum or a greater, on condition that he should be suffered to go on and carry to C. It is denied, but the master of the gang interposes, and says he shall acknowledge the agreement. The acknowledging the agreement never made, is but the sub .modo of the robbery. It is but the robbery of the carrier, under a pretence of having carried the money of B, which he the footpad alleges, belonged to him, and which he the carrier had agreed on his first journey to be the fact, and now on his return should pay him, and even a greater Sum. In this case, it would *454appear to be as perfectly a pretence, as that of the wolf in the " fable, accusing the lamb of disturbing the stream. Why is it that a carrier must be answerable for goods notwithstanding a robbery? It is the policy of the law, founded on the possibility of a carrier procuring himself to be robbed. Will not the same policy be in the way of an agent recovering for an alleged robbery; robbed more especially not of the goods in his possession, but of other goods, on account of having had these? Settling such a principle, would render it unsafe . to have an agent at all. There are two things or circumstances which take this case entirely out of all reason and justice; the remaining in the country after the agency as to the principal had been closed, and it being the act of the agent himself that gave colour to the compulsion. He was put in fear, fear of his life; a fear that would excuse or justify a constant and resolute man; that is clear. But it is his misfortune, and I can consider Lyle under no obligation to indemnify him for the loss. His redress, if he shall ever be able to obtain any, must be against the spoiler, or those for whom he may have acted, or who may have obtained the advantage of his wrong. There is a third circumstance in this verdict, which would justify a new trial; the sum given being beyond the value of the goods or money, even with interest, which D’Arcy the agent alleges to have been paid, on account of obtaining possession of the property of Lyle. But on the two firs.t grounds, I do not think him entitled to recover. I see nothing of an appeal from a proceeding under á claim made or interposed against the goods of Lyle. Nor am I able to see any thing like a growing out of the claim; it may be said to be engrafted on it, or adscititious to it, or springing up with it. But the act of D'Arcy himself, confessing an agreement, is the only thing that can connect; and • this he admits did not exist. His agency for Lyle, might be said to be the occasion, but could not be considered thefcaus^J of his loss. But it was rather the occasion of the pretence that was set up, and to which D'Arcy himself gave sanction, and if he has saved his life by that, he must keep his life as that for which he sustained the loss. It is not more nor less, than if an agent having resisted a claim, set up against his quondam principal, and to avoid a challenge, should come into one of our courts, and move to have the judgment in his favour set aside, and to confess a judgment against his *455principal, which if allowed, might be to any amount. It is a question with moralists, whether, it is lawful for the sake of life or property to depart from truth.
Propter vitam, vivendi perdere causas.
Where a person had a right to expect the truth, it is not lawful, however under circumstances it may be excusable. But for one to evade a risk by departing from the truth, and to attempt to throw the loss upon another person, is totally inadmissible; it cannot be done. If any argument could be drawn from the circumstance of the master of the gang, Christophe, being a principal as to the force, it must be evident that it might be owing to the indiscreet expressions respecting Christophe, and his influence upon the administration of justice in his courts, that induced him to interpose. This was the act of Richardson. I am therefore of opinion for the defendant.
New trial refused.